Citation Nr: 1139116	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  04-14 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent from May 14, 2003 to September 25, 2003, and in excess of 20 percent from September 26, 2003 to October 29, 2006, for degenerative disc disease of the lumbosacral spine (formerly low back syndrome).

2.  Entitlement to a rating in excess of 40 percent from October 30, 2006, for degenerative disc disease of the lumbosacral spine (formerly low back syndrome).

3.  Entitlement to separate ratings for neurological impairment of the right and left lower extremities.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1973 to March 1976 and from March 1981 to December 1981.

For clarification, this appeal to the Board of Veterans' Appeals (Board) arises from rating decisions dated since August 2003 by the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.  In August 2003, the RO granted an increased rating for the Veteran's service-connected low back syndrome from noncompensable to 10 percent disabling, effective from May 14, 2003.  The Veteran perfected a timely appeal to the Board, which contested the 10 percent rating assigned for his low back syndrome.  See Notice of Disagreement, dated September 2003; Statement of the Case, dated March 2004; and Substantive Appeal (VA Form 9), dated June 2004.

By a June 2004 rating decision, the RO increased the rating for the Veteran's low back syndrome from 10 percent to 20 percent disabling, effective from September 26, 2006.  By a separate rating decision, dated January 2007, the RO re-characterized the Veteran's low back syndrome, as degenerative disc disease of lumbosacral spine, and increased the rating from 20 percent to 40 percent disabling, effective from October 30, 2006.  In doing so, the RO assigned separate periods of time for different levels of compensation during the course of the Veteran's appeal - a practice known as staged-rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Accordingly, the Board construes the issues as listed on the cover page.

Additionally, in November 2005, the Veteran testified at a personal hearing at the local RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been reviewed and associated with the claims file.  This case was remanded in April 2006 for further development.

The Board entered a decision in this appeal in July 2008, denying an increased rating for the Veteran's lumbosacral spine disability: (1) in excess of 10 percent from May 14, 2003 to September 25, 2003; (2) in excess of 20 percent from September 26, 2003 to October 29, 2006; and (3) in excess of 40 percent from October 30, 2006.

The Veteran appealed to the United States Court of Appeals for Veterans Claims (the Court).  This matter is currently before the Board pursuant to an order the Court dated June 9, 2009, wherein the July 2008 decision of the Board was vacated, and the case was remanded to the Board for appropriate action consistent with the directives of the Court's order, which incorporated by reference the directives of the parties' joint motion for remand.


FINDINGS OF FACT

1.  The Veteran's degenerative disc disease of the lumbosacral spine (formerly low back syndrome) is manifested by forward flexion greater than 30 degrees but not greater than 60 degrees, with no evidence of muscle spasm, weakness, fatigability, or incoordination; by incapacitating episodes with a total duration of at least two weeks but less than four weeks; but is not more than moderately disabling, at least for the period from May 14, 2003, to October 29, 2006.

2.  The Veteran's degenerative disc disease of lumbar lumbosacral spine is manifested by forward flexion of 30 degrees or less, with no evidence of muscle spasm, weakness, fatigability, or incoordination, at least for the period from October 30, 2006.

3.  The Veteran has manifested neurological impairment of the bilateral lower extremities that most nearly approximates mild rather than moderate incomplete paralysis of the sciatic nerve, at least for the period from May 14, 2003.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for degenerative disc disease of the lumbosacral spine (formerly low back syndrome), at least for the period beginning May 14, 2003, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71(a), Diagnostic Codes 5292, 5293 (2002 & 2003), 5243 (2003& 2011).

2.  The criteria for a rating in excess of 20 percent for degenerative disc disease of the lumbosacral spine (formerly low back syndrome), at least for the period from May 14, 2003, to October 29, 2006, are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71(a), Diagnostic Codes 5292, 5293 (2002 & 2003), 5235-5243 (2003 & 2011).

3.  The criteria for a rating in excess of 40 percent for degenerative disc disease of the lumbosacral spine (formerly low back syndrome), at least for the period from October 30, 2006, are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71(a), Diagnostic Codes 5235-5243 (2003 & 2011).

4.  The criteria for a separate 10 percent rating, but not higher, for neurological impairment of the right lower extremity are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.124a, Diagnostic Code 8520 (2011).

5.  The criteria for a separate 10 percent rating, but not higher, for neurological impairment of the left lower extremity are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.124a, Diagnostic Code 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the present case, the Veteran was issued a July 2003 letter that essentially met the requirements set forth in 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The Board is also aware of the considerations of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the need for notification that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The Veteran was provided notice in compliance with Dingess in May 2006 and February 2007 letters.

More recently, in Vazquez-Flores v. Peake (Vazquez-Flores I), 22 Vet. App. 37 (2008), the United States Court of Appeals for Veterans Claims (Court) held that, at a minimum, adequate VCAA notice requires that VA notify the claimant that, to substantiate an increased rating claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) vacated Vazquez-Flores I in Vazquez-Flores v. Shinseki (Vazquez-Flores II), Nos. 2008- 7150, 2008-7115, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).  In Vazquez-Flores II, the Federal Circuit held that the notice described in 38 U.S.C. § 5103(a) need not be veteran specific and does not require the VA to notify a veteran of the alternative diagnostic codes or of potential daily life evidence.

The Board acknowledges that the notice provided in July 2003 and May 2006 VCAA letters did not cover all of the elements required by the Vazquez-Flores I and Vazquez Flores II decisions; and that such a notice error is presumed to be prejudicial.  See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).

Nonetheless, the Board concludes that the Veteran was not prejudiced in this instance as the notice suggested types of evidence, including both medical and lay evidence that could support his claim for increase.  The Veteran and his representative were also given the specific rating criteria in the Statement of the Case (SOC), and Supplemental State of the Case (SSOC), which serve to render any pre-adjudicatory notice error non-prejudicial.  The Veteran and his representative essentially acknowledged receipt of the February 2004 SOC and January 2007 SSOC when the representative submitted a VA Form 646 (Statement of Accredited Representative in Appealed Case) in April 2007.  Further, the VA examination paralleled the relevant diagnostic criteria.  All these factors combined, the Board concludes that a reasonable person could have been expected to understand what was needed to substantiate the claim.

Regardless, the Veteran and his representative's actions are indicative of actual knowledge given that they provided specific information concerning the veteran's disabling manifestations during the course the appeal.  Specifically, the Veteran and his representative provided an informal hearing presentation and treatment records, which discussed his service-connected disability in terms of relevant symptomatology.  The Veteran also testified regarding his symptoms (flare-ups, numbness, and radiating pain) and their effect on his everyday life, as indicated in the November 2005 hearing transcript.  The Board is satisfied that he had actual knowledge of what was necessary to substantiate the claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

As to VA's duty to assist the veteran with the obtaining of evidence necessary to substantiate a claim under 38 U.S.C.A. § 5103A, the VA has obtained records of treatment reported by the veteran and has been afforded several comprehensive VA examinations in conjunction with this appeal, addressing the disorder at issue.  There is no indication from the claims file that there exits any additional evidence that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his claim and appeal.  In summary, all relevant facts have been properly developed with regard to the veteran's claim, and no further assistance is required in order to comply with VA's statutory duty to assist with the development of facts pertinent to the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the Board finds that no prejudice to the veteran will result from an adjudication of this appeal in this Board decision.  Rather, remanding this case for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

II. Pertinent Laws and Regulations

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  Evaluations of a service-connected disability require review of the entire medical history regarding the disability. 38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

VA regulations require that disability evaluations be based upon the most complete evaluation of the condition that can be feasibility constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of the disability.  Medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required. Functional impairment is based on lack of usefulness and may be due to pain, supported by adequate pathology and evidenced by visible behavior during motion. Many factors are to be considered in evaluating disabilities of the musculoskeletal system and these include pain, weakness, limitation of motion, and atrophy.  Painful motion with the joint or periarticular pathology, which produces disability, warrants the minimum compensation.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In cases where entitlement to compensation has already been established and an increase in the disability rating is at issue, as here, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran's lumbar spine disability has been rated under the former Diagnostic Code 5295 (effective prior to September 26, 2003), and under the revised Diagnostic Codes 5237 and 5243 (effective from September 26, 2003), as 10 percent disabling, effective from May 14, 2003 to September 26, 2003, as 20 percent disabling, effective from September 26, 2003 to October 29, 2006, and as 40 percent disabling from October 30, 2006.

During the pendency of this appeal, regulatory changes amended the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4, including the criteria for rating disabilities of the spine.  Effective September 26, 2003, VA revised the criteria for rating general diseases and injuries of the spine, which is after the (June 2003) date on which the instant claim was filed.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  Disabilities and injuries of the spine are currently evaluated based on a General Rating Formula, which is codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243 (2004, 2011).  

The Board is required to consider the claim in light of both the former and revised schedular criteria to determine whether a higher disability rating is warranted for the Veteran's lumbar spine disability.  The General Counsel for VA has determined that the amended rating criteria, if favorable to the claim, can be applied only for the periods from and after the effective date of the regulatory change.  However, the Veteran does get the benefit of having both the former and revised regulations considered for the period after the change was made.  See VAOPGCPREC 3-2000. That guidance is consistent with longstanding statutory law, to the effect that an increase in benefits cannot be awarded earlier than the effective date of the change in law pursuant to which the award is made.  See 38 U.S.C.A. § 5110(g) (West 2002).

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4,71a, Diagnostic Code 5003; see also 38 C.F.R. § 4.59; Hicks v. Brown, 8 Vet. App. 417, 420 (1995) (citing Litchenfels v. Derwinski, 1 Vet. App. 484, 488 (1991)).

In the absence of limitation of motion, the disability is to be rated as follows: with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with x- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent. 38 C.F.R. § 4.71a.  Note 1 states that the 20 percent and 10 percent ratings based on x-ray findings, above, will not be combined with ratings based on limitation of motion.  Id.

Under Diagnostic Code 5292, in effect prior to September 26, 2003, the following evaluations are assignable for limitation of motion of the lumbar spine: 10 percent for slight limitation of motion, and a 20 percent rating for moderate limitation of motion.  A maximum 40 percent evaluation requires severe limitation of motion. 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Under Diagnostic Code 5295, in effect prior to September 26, 2003, the following evaluation is assignable for lumbosacral strain: zero percent with slight subjective symptoms only, and a 10 percent with characteristic pain on motion.  A 20 percent rating is warranted for muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  A maximum of 40 percent rating is warranted for severe lumbosacral strain with listing of whole spine to opposite side positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic space, or some of the above with abnormal mobility on forced motion.

Under Diagnostic Code 5293, (effective from September 23, 2002 and) in effect prior to September 26, 2003, intervertebral disc syndrome is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25, separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  The provisions of Diagnostic Code 5293 were also redesignated as Diagnostic Code 5243 for intervertebral disc syndrome, effective September 26, 2003.  Compare 67 Fed. Reg. 54345-54349 (Aug. 22, 2002), with 68 Fed. Reg. 51,454 (Aug. 27, 2003).

A 10 percent evaluation is assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent evaluation is assigned with incapacitating episodes of having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent evaluation is assigned with incapacitating episodes of having at total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent evaluation is assigned with incapacitating episodes of having a total duration of at least six weeks during the past 12 months.  Note (1): For purposes of evaluations under 5293 or 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2004, 2011) (same effect).

Note (1): "Chronic orthopedic and neurologic manifestations" mean orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Note (2): When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic code or codes.  Note (3): If intervertebral disc syndrome is presented in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  Compare, 38 C.F.R. § 4.71a, Diagnostic Code 5293, Notes (1)-(3) (2003), with 38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episode, Note (2) (2003 & 2011) (same effect).

Under the revised criteria, effective from September 26, 2003, disabilities of the spine will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine (Note (6)) and Diagnostic Codes 5237 (lumbosacral strain) and 5243 (intervertebral disc syndrome) (2004, 2011).

Under the General Rating Formula for Diseases and Injuries of the Spine, the following evaluations are assignable with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

10 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; or, there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spine contour; or, there is vertebral body fracture with loss of 50 percent or more of the height.

20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or there is favorable ankylosis of the entire thoracolumbar spine.

50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.

100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.

38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243.

For VA compensation purposes, normal forward of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (See also Plate V).

The Board notes that the RO has evaluated the lumboscaral spine disability under both the former applicable criteria and the revised applicable criteria.  (See the July 2004 rating decision).  Accordingly, there is no due process bar to the Board also considering the claim in light of the former and revised applicable rating criteria.

III.  Factual Background

A December 1999 VA outpatient treatment record shows that the Veteran complained of low back pain in the right flank for the past two to three days.  

A May 2003 VA outpatient treatment record shows that the Veteran complained of low back pain since yesterday (May 13, 2003).  

A June 2003 VA outpatient treatment record shows that the Veteran complained of low back pain, and that he was seen in the Emergency Room for low back in May 2003.  The pain was described as being in the lumbar region and sharp in its nature without radiation.  It was also described as "typical" back pain.  The Veteran denied any other complaints including problems with his bowel movements or urination.  Upon physical examination, the back was tender over the lumbar region and left flank was to palpation.  The Veteran was unable to rotate his waist laterally.  He had a normal gait, 5 out of 5 strength and 2+ deep tendon reflexes.  The Veteran was assessed with low back pain-muscle strain.  

The Veteran underwent a VA examination in July 2003.  He reported that his back pain had increased in severity.  He stated that his pain was an 8/10 in degree and that it occasionally radiated into the left leg.  The Veteran told the examiner that he walks about a mile 3 times a week.  He reported that on five occasions in the past year he had been incapacitated because of back pain for 2 to 3 days.  X-rays revealed a loss of the lumbar curve, but no compression or disc disease.  A physical examination revealed that the straight leg raising produced discomfort at 45 degrees.  He gets back pain at 70 degrees for both the right and left leg. Sensation to pinprick was normal.  The Veteran could extend the back 25 degrees, flex 80 degrees, lateral movement to the left was 25 degrees, which produced slight discomfort, and to the right was 25 degrees without discomfort.  The Veteran's gait was normal and he walked on his heels and on his toes.  The examiner rendered a diagnosis of chronic lumbosacral strain with left leg radiation, moderate disability with progression, and spinal stenosis.

The Veteran had another VA examination in May 2004.  He complained of increased back pain.  He stated that he has back pain on a daily basis of about a 5 to 6.  The Veteran told the examiner that he has flare-ups 3 times a year, which last for several days.  He reported missing six days of work in the past year because of his back pain.  The Veteran was continent of bowels and bladder.  He had no increased limitation with repetitive motion and was able to carry out his normal daily activities.  He used no assistive devices, braces or canes.  He reported no radiation into his legs, weakness, fatigability, or incoordination.  Upon physical examination, there was no tenderness on palpation of his lumbar spine or paraspinal musculature. The lordosis was preserved.  He could flex to 45 degrees with pain.  He had 45 degrees of extension.  He had 20 degrees of left lateral flexion and 45 degrees right lateral flexion with some pain.  He had 30 degrees of rotation right and left without pain.  He could stand on his heels and toes and walk.  He had a negative straight leg signs bilaterally.  The examiner rendered a diagnosis of lumbosacral disc bulge at L5-S1, ligamentum flavum hypertrophy L3-L4 and L4-L5, chronic pain, and decreased range of motion of the lumbar spine.

VA treatment reports from June 2003 to October 2005 revealed that the Veteran received treatment for his back pain and was diagnosed with lumbar radiculopathy of the right leg.  A July 2005 VA outpatient treatment note shows that the Veteran complained of low back pain that was radiating down into his right leg.  The Veteran stated that this was the exact same problem he was having before.  He specifically denied fever, bladder or bowel incontinence, or numbness or weakness. It was noted that the Veteran limped coming into the examination room.  

An October 2005 VA outpatient treatment records show that the Veteran received injections into the L5-S1 epidural space.  Pre-operatively he was diagnosed with lumbar radiculopathy and the diagnosis remained the same post-op.  

The Veteran had an MRI in October 2005, which showed severe spinal stenosis at the L3-L4 level related to a central disc combined with facet hypertrophy and pedicular shortening.  The MRI also revealed left pracentral disc protrusion, which resulted in slight elevation of the left first sacral nerve root and multilevel neural foraminal narrowing related to posterolateral disc bulging and moderate degenerative disc disease at L5-S1.

In November 2006, the Veteran underwent another VA examination.  The Veteran told the examiner that he has pain all day, but has had no incapacitating episodes in the last year.  He had three injections in 2005 for temporary relief.  He has not worked since he was laid off in 2005. The Veteran was able to drive and take care of his household activities.  He does not use assistive devices, including braces or canes.  He used Etodolac 400 mg twice a day for pain and Carisoprodol 350 mg one at bedtime.  The Veteran also had multiple level facet hypertrophy and a disk herniation at L5-S1.  The Veteran had degenerative disk disease at L5-S1 and a left pracentral protrusion at L5-S1.  He reported no limitations with flare-ups.  He reported that repetitive motion increases his back pain.

Upon physical examination, the veteran walked with a normal gait.  He had some minor tenderness on palpation of the lumbar spine.  There was no paraspinal muscular spasm.  The Veteran would only flex 10 degrees and refused further flexion because of pain.  He had 10 degrees of extension with pain and 20 degrees of right and left lateral flexion with pain.  He had 20 degrees of right and left rotation with pain and could barely stand on his heels and toes to walk.  Pinprick was preserved in the thighs, legs, and feet.  The Veteran had a positive straight leg on the right at 20 degrees with pain.  He had a mild straight leg at 20 degrees on the left and a negative Goldthwaite's sign. With repetitive motion there was no change in range of motion, fatigability, endurance, coordination, or pain level.  There was no instability.  The examiner found no peripheral nerve condition related to his back. The diagnosis was chronic lumbosacral pain, spinal stenosis, L3-L4, and degenerative disk disease a L5-S1.

In November 2005, the Veteran testified, at a Board hearing, that he received a steroid injection in his back about 2 to 3 times a year.  The Veteran also mentioned that he used heating pads, stretching/exercise, and a lumbar support pillow to help alleviate his back pain.  He used pain killers for low back pain.  The Veteran also testified that he was recently unemployed, but that his back condition did not have any bearing on his unemployed status.  He asserted that his employment options were limited given his back condition.

A July 2009 private MRI shows that there was mild spinal stenosis at L3/L4, L4/L5, and L5/S1, as well as mild compromise of the lateral recesses and neural foramina bilaterally.  

A July 2009 VA EMG study shows that the Veteran presented for the evaluation of polyradiculopathy.  The Veteran denied weakness, falls, recent trauma, new activities/hobbies associated with affected extremity, bowel and bladder dysfunction, saddle anesthesia, confusion, or loss of balance.  The EMG study revealed no abnormalities.  The interpretation noted was that of a normal study-there was no electrodiagnostic evidence of a bilateral lower extremity radiculopathy, plexopathy, myopathy, or mononeuropathy.  

VA physical medicine rehab attending notes from December 2009 to April 2010 show that the Veteran has pain in the low back (on the left>right side).  There was no radiation into legs but his legs go numb frequently with walking/standing.  

A May 2010 VA physical therapy consult record shows that the Veteran complained of constant dull ache pain to the lumbar spine.  The Veteran also complained of occasional sharp pains to the lumbar spine and occasional numbness to the bilateral anterior thighs.  Objectively, there was no edema, atrophy, or leg length discrepancy.  The Veteran had full range of motion of the trunk, flexion, extension, sb bil, and rot bil.  The Veteran also had full range of motion of the bilateral hip flexion and extension.  There was no tenderness to touch of the lumbosacral spine.  

The Veteran was examined most recently in March 2011.  The Veteran stated that he has an increase in pain when he sits in a single position for more than 30 minutes, walks more than two blocks, bends over, or attempts to lift more than twenty pounds.  He reported that about twice a week he gets parenthesis and pain into his left lower extremity which is circumferential throughout the thigh and circumferential throughout the leg stopping at the ankle.  This has been going on intermittently for about five years.  Pain and parenthesis in the left lower extremity last only a couple of minutes and generally dissipate when he changes positions. This is associated with sitting in the same position for longer than ten minutes. Otherwise, he knows of no other triggers that cause this pain to come on.  He does not have incapacitating flares of the pain.  The Veteran reported being unemployed since 2005 having been laid off from his job and has been unable to find employment since, although he has been looking.  He has no history of neoplasms and no incontinence of stool or urine.  He has had no back surgery.  The Veteran reported currently taking Etodolac and Hydrocodone from the VA and has no side effects from the medicines.  He has no instability on his feet and has no falls.  He has no difficulties with activities of daily living.  

Upon physical examination, the Veteran had passive forward flexion from 0 to 90 degrees with pain at the extreme.  He had active forward flexion from 0 to 60 degrees with pain from 50 to 60 degrees.  He had extension from 0 to 20 degrees with pain from 10 to 20 degrees. He had left and right lateral rotation from 0 to 30 degrees with pain from 20 to 30 degrees in both the left and right directions.  He had left and right lateral flexion from 0 to 20 degrees with pain from 10 to 20 degrees in both directions.  Straight leg rising was negative to 90 degrees for radiculopathy.  Repetitions of the ranges of motion x3 do not increase pain, fatigue, weakness, lack of endurance, or incoordination.  There was no impairment of sensation in either lower extremity at the time of the examination.  Muscle strength at hip, knee, and ankle was judged to be normal bilaterally.  There was mild tenderness over the bilateral lower lumbar segment and the musculature of the paraspinal region.  There was no muscle spasm noted.  There was no kyphosis, scoliosis, or reverse lordosis noted.  There was no ankylosis noted.  

The examiner diagnosed the Veteran with mild compression fracture of L5 with secondary degenerative disc disease of the lumbar spine with associated mild lumbar spinal stenosis at L3, L4, and L5 with mild bilateral neuroforaminal encroachment.  No current radiculopathy identified.  The Veteran was also diagnosed with a herniated nucleus pulpous at L3 and L5.  

The examiner indicated that the Veteran's initial injury was a compression type injury and the evidence on x-ray dated July 14, 2003, indicated a loss of vertebral height which suggested a compression fracture.  This has been unchanged over the years since.  The mechanism of the injury is certainly compatible with mild compression fracture and damage to the soft tissues in the lower lumbar segment.  This damage, including the HNP's and the degenerative disc have been noted repeatedly o MRI beginning on August 1, 2003, and continuing to a recent MRI done outside the VA on July 1, 2009.  Of note are herniated nucleus pulposus which has occurred at two levels as noted in the diagnosis.  Mild foraminal encroachment was also noted.  






IV.  Analysis

A.  Prior to October 30, 2006

The Veteran contends that his service-connected lumbar spine disability warrants a disability rating higher than those that have been previously assigned prior to October 30, 2006.

For the period beginning May 14, 2003, the Board finds that an increased 20 percent rating is warranted for the Veteran's lumbosacral disc disease (formerly low back syndrome).  In making this decision, the record evidence reveals that the Veteran received emergency room treatment for low back pain in May 2003, and was again treated for episodes of back pain in the months of June and July of 2003.  When the Veteran was examined by VA in July 2003, he presented with complaints of low back pain and recounted that on five occasions in the past year he had been incapacitated due to back pain for 2 to 3 days.  A subsequent MRI report in August 2003 revealed lumbosacral disc bulge at L5-S1.  In May 2004, the Veteran related that his back pain had increased over the past three years and elaborated that on three occasions in the past year he had flare-ups of back pain, stating that he had missed 6 days from work in the last year for two days at a time.  However, the Veteran denied experiencing incapacitating episodes of back pain, during the past year, at the October 2006 VA examination, and likewise denied the same at the March 2011 VA examination.  Hence, as indicated by the medical and lay evidence discussed above, the Board finds it reasonable to conclude that this evidence more nearly approximates a showing of incapacitating episodes of back pain having a total duration of at least two weeks but less than four weeks during the past twelve months, which is contemplated by a 20 percent rating under Diagnostic Code 5293 (5243).  38 C.F.R. §§ 4.3, 4.7 (2010); see also 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Therefore, a 20 percent rating, but not higher, is warranted for the period beginning May 14, 2003.

A rating in excess of 20 percent is not warranted during the period beginning on May 14, 2003, and ending on October 29, 2006.  Considering former Diagnostic Code 5292, the medical evidence shows that the Veteran demonstrated forward flexion of 80 degrees, extension of 25 degrees, lateral movement of 25 degrees to the right and left, with no evidence of muscle spasm, on VA examination in July 2003.  This objective evidence is consistent with a finding of slight limitation of motion of the lumbar spine and would squarely meet the criteria for a 10 percent under former diagnostic code 5292 and the revised general rating criteria.  Compare Supplementary Information, 67 Fed. Reg. 56,509 (Sept. 4, 2002) (which defines normal ranges of the spine motion based on the American Medical Association Guides to Evaluation of Permanent Impairment, 2nd ed., (1984)), with 38 C.F.R. § 4.71a, Note (2) following the General Rating Formula for Diseases and Injuries of the Spine.

Notably, however, following VA examination in July 2003, the VA examiner also noted a finding of moderate lumbar spine impairment.  Upon VA examination in May 2004 the Veteran manifested limitation of forward flexion to 45 degrees and a combined range of motion of 175 degrees.  The examiner detected pain in all planes of motion except on right and left rotation, but also noted that the Veteran experienced no weakness, fatigability or incoordination and had no increased limitations with repetitive motion.  For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  While the examiner did specify the point at which pain began during range of motion testing, the Board finds that with consideration of functional factors (including his normal gait, his functional ability to heel and toe walk, and his credible accounts of walking long distances) his lumbosacral disc disease more nearly approximated forward flexion limited to 45 degrees at the May 2004 VA examination.  In fact, the VA medical examiner in November 2005 specifically found that there was no change in range of motion, fatigability, endurance, coordination, or pain level with repetitive motion.  As such, forward flexion limited to 45 degrees (which would also be consistent with moderate impairment) is contemplated by a 20 percent rating under former diagnostic code 5292 and under the revised general rating formula.  See Supplementary Information, 67 Fed. Reg. 56,509 (Sept. 4, 2002) (which defines normal ranges of the spine motion based on the American Medical Association Guides to Evaluation of Permanent Impairment, 2nd ed., (1984)).  Hence, a 20 percent rating is therefore warranted for the period beginning May 14, 2002, and ending October 29, 2006.  See 38 C.F.R. §§ 4.40, 4.45.

Moreover, the evidence shows no findings of ankylosis or forward flexion that most nearly approximates 30 degrees, and similarly shows no findings of severe lumbosacral strain as contemplated by the criteria of former diagnostic code 5295.  Hence, the Veteran's lumbosacral disc disease is most appropriately rated at 20 percent disabling prior to October 30, 2006.

C.  From October 30, 2006

After review of the evidence, the Board concludes that the Veteran's degenerative disc disease more closely approximates the criteria under limitation of motion for 40 percent at least for the period from October 30, 2006.  The Veteran's lumbosacral strain was manifested by forward flexion of 10 degrees, extension of 10 degrees, lateral flexion of 10 degrees and rotation of 20 degrees bilaterally with no evidence of muscle spasm, weakness, fatigability, or incoordination.

In order to warrant a higher rating for lumbar spine disability, the evidence must show that the Veteran's lumbar spine disability is characterized by either unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine, or evidence of any episodes of incapacitation where bed rest was prescribed by a physician.  There is simply no medical evidence suggestive of ankylosis.  In fact, the March 2011 VA examiner specifically found that the Veteran did not have ankylosis of the spine.  

With regard to episodes of incapacitation, the Veteran told the November 2006 VA examiner that he had pain, but no incapacitating episodes in past year.  And, although he mentioned in a prior examination that he had flare-ups 3 times a year, which last for several days, the Veteran is not entitled to a higher rating under Diagnostic Code 5243 (intervertebral disc syndrome) as his flare ups do not rise to the level of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5286, 5289, 5293, 5243.

The Board has carefully considered whether a higher rating is assignable due to any of the DeLuca factors-limited or excessive movement, pain, weakness, excessive fatigability, or incoordination.  Since, October 30, 2006, the Veteran has been assigned the maximum rating for limitation of motion of the lumbar spine is 40 percent.  Whereas here, the Veteran is awarded the maximum rating assignable for limitation of motion (i.e., 40 percent under the former diagnostic code 5292 and the General Rating Formula for the Spine), additional consideration of the provisions of DeLuca is not required.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Hence, a higher rating is not warranted under either version pertaining to limitation of lumbar spine motion.

D.  Separate Neurological Impairment

The Board has considered whether the Veteran is entitled to separate ratings for neurological impairment of the right and left lower extremities.  As to the merits of the claim, the Board finds the evidence is in relative equipoise.

The record evidence shows that a July 2003 VA examination report revealed low back and radiating left leg pain, resulting in a diagnosis of chronic lumbosacral strain with left leg radiation.  A November 2003 VA neurosurgery consultation indicates an assessment of chronic right lower extremity pain.  The results of an EMG study in January 2004 were interpreted as showing electrodiagnostic evidence of possible posterior primary rami radiculopathy at the lumbar spine; although there was no diagnostic evidence of peripheral neuropathy, no Needle EMG evidence of lumbar plexopathy, or acute radiculopathy found on the muscle study.  A subsequent VA neurological consultation in March 2004 indicated that the Veteran had complained of low back pain with some radiation of pain into the right lower extremity, which had since reduced as of late.  It was noted that the EMG/NCS ruled-out any acute radiculopathy, but some denervation changes were noted in the lower paraspinals.  Additional VA outpatient treatment records dated between July 2004 and October 2005 indicated that the Veteran had injection therapy for lumbar radiculopathy manifested by chronic low back and right leg pain.

However, when the Veteran was examined by VA in November 2005 and March 2011, no radiculopathy was found.  The results of the EMG study in July 2009 were interpreted as showing no electrodiagnostic evidence of radiculopathy, plexopathy, myopathy, or mononeuropathy of the lower extremities.  According to the VA examiner in March 2011, he was unable to make a secondary diagnosis of radiculopathy at that time, because the Veteran's pattern of pain and parasthesias were non-physiologic and did not match any specific nerve roots.  The examiner explained that the electrodiagnostic testing performed in July 2009 showed no evidence of chronic radiculopathy to support that diagnosis; that the diagnoses of a herniated nucleus pulposus at L5, mild spinal stenosis, and degenerative disc disease date from an August 2003 MRI; and that the diagnosis of a herniated disc at L3 dates from the October 2005 MRI.  

That notwithstanding, VA outpatient records dated between December 2009 and April 2010 indicate that the Veteran continued to complained of frequent numbness in his legs with walking and standing; and a VA physical therapy consultation in May 2010 disclosed that the Veteran also complained of sharp lumbar spine pain with occasional numbness in the anterior thigh, bilaterally.  

Here, the Veteran, himself, has reported radiating pain and numbness in the right and left lower extremities.  As the Veteran is competent to report his observations of these symptoms in his lower extremities, these lay statements have been considered.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  As the Board has determined that the Veteran is competent to testify as to symptoms he experiences in the lower extremities, the Board must now weigh this lay evidence against the other evidence of record in order to determine the credibility of the Veteran's testimony. See Barr v. Nicholson, 21 Vet. App. at 310 (the Board is within its province to weigh that testimony and to make a credibility determination).  In this instance, the Board finds the Veteran's lay statements to be credible as there is nothing to explicitly contradict his reports of continued treatment for symptoms of radiating pain and numbness of the lower extremities, and they are otherwise consistent with the evidence of record.

Given that there is probative evidence which tends to weigh in favor and against separate ratings for neurological impairment of the right and left lower extremities, the Board finds that all reasonable doubt should be resolved in the Veteran's favor.  Therefore, the Veteran is entitled to a separate rating of 10 percent for neurological impairment of the right and left lower extremities.  Given that the Veteran's reported symptoms are wholly sensory, and in light of the otherwise normal neurological findings found on examination and diagnostic testing, the Board finds it reasonable to conclude that the Veteran has manifested neurological impairment of the right and left lower extremities that are at most mild, rather than moderate, in degree.  Accordingly, 10 percent ratings, but not higher, are warranted for the neurological impairment of right and left lower extremities under diagnostic code 8520, at least for the period from May 14, 2003.

In adjudicating this claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

E.  Other Considrations

Although the Board is precluded from assigning an extra-schedular rating under 38 C.F.R. § 3.321(b)(1), or 38 C.F.R. § 4.16(b), in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for such a rating.

The threshold factor for extra-schedular consideration under section 3.321(b)(1) is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology for the service-connection disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extra-schedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Comparing the Veteran's disability level and symptomatology during the relevant time frames to the Rating Schedule, the degree of disability (for each disability at issue) is contemplated threrein because the official rating examinations and other evidencd adequately describe the Veteran's complaints and clinical findings with respect to his degree of functional impairment.  Thus, the assigned schedular rating for each disability at issue is adequate and no referral for an extra-schedular consideration is required under 38 C.F.R. § 3.321(b)(1).

Moreover, a total disability rating for compensation based upon individual unemployability (TDIU) may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of a two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011); see also 38 C.F.R. §§ 3.340, 3.341 (2011).

The Veteran's service-connected disabilities consist only of lumbosacral disc disease and neurological impairment of bilateral lower extremities, which result in a combined rating of 50 percent disabling.  Consequently, the Veteran does not meet the minimum percentage requirements under 38 C.F.R. § 4.16(a).

However, a total rating, on an extra-schedular basis, may nonetheless be established, in exceptional cases (and pursuant to specifically prescribed procedures), when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  Hence, consideration of whether the Veteran is, in fact, unemployable, is still necessary in this case.

The central inquiry is "whether a veteran's service-connection disabilities alone is of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's education, special training, and previous work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011); See also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Considering the pertinent evidence in light of the above, the Board finds that the criteria for a TDIU rating are not met.

The Board acknowledges that the Veteran has not been employed since 2005.  However, as indicated above, unemployed does not mean unemployable.  In fact, according to the Veteran's statements, which the Board finds to be both competent and credible, he worked for the United Parcel Service until he was laid off by that employer in 2005; and that he has been looking but has been unable to find employment since that time, stating that his back condition has had no bearing on his unemployment status.  See Transcript of Board Hearing, dated November 2005; VA Examination Reports, dated November 2005 and March 2011.  While the evidence of record shows that the Veteran's service-connected disabilities are manifested by adverse symptomatology, it does not show that his service-connected disabilities render him incapable of employment.  Instead, by his own admission, his loss of employment was due to a reduction in force by his former employer, and he is currently unemployed due to limited job opportunities.  See generally, Smith v. Shinseki, No. 2010-7145 (Fed. Cir. Aug. 8, 2010) (Federal Circuit gives deference to the interpretation by VA's Adjudication Procedures Manual Rewrite M21-1MR, Part IV, Subpart ii, Chapter 2, Section F, 2-F-12, which indicates that the "availability of work" is irrelevant to a TDIU determination).  Thus, the evidence of record is not supportive of the Veteran's claim, and the Veteran, himself, has neither presented nor alluded to the existence of any medical or other objective evidence or opinion that even suggests that he is, in fact, unemployable due to his service-connected disabilities.  As the evidence fails to establish that the Veteran's lumbosacral disc disease and neurological impairment of the bilateral lower extremities preclude substantially gainful employment, the criteria for a TDIU are not met, and no referral for extra-schedular consideration is required under 38 C.F.R. § 4.16(b).

For the reasons expressed, the preponderance of the evidence is against the claims for increased ratings and,so, the benefit-of-the-doubt standard does not apply.  38 U.S.C.A. § 5107.


ORDER

Entitlement to a rating of 20 percent for degenerative disc disease of lumbosacral spine (formerly low back syndrome), from May 14, 2003, is granted, subject to the controlling laws and regulations applicable to payment of monetary benefits.

Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbosacral spine (formerly low back syndrome), from May 14, 2003, to October 29, 2006, is denied.  

Entitlement to a rating in excess of 40 for degenerative disc disease of the lumbosacral spine (formerly low back syndrome), from October 30, 2006, is denied.

A separate 10 percent rating for neurological impairment of the right lower extremity, from May 14, 2003, is granted, subject to the controlling laws and regulations applicable to payment of monetary benefits.  

A separate 10 percent rating for neurological impairment left lower extremity, from May 14, 2003, is granted, subject to the controlling laws and regulations applicable to payment of monetary benefits.  




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


